Exhibit 10.1

SECOND AMENDMENT
TO
SERVICES AGREEMENT
This Second Amendment to Services Agreement (this “Amendment”) is dated as of
March 31, 2014 and entered into by and between DCP Midstream, LP, a Delaware
limited partnership (“Service Provider”) and DCP Midstream Partners, LP, a
Delaware limited partnership (“Owner”). Service Provider and Owner are sometimes
referred to in this Amendment individually as a “Party” and collectively as the
“Parties”.
RECITALS
A.
The Parties entered into that certain Services Agreement dated as of February
14, 2013, as amended by the First Amendment to Services Agreement dated as of
August 5, 2013 (the “Services Agreement”) (capitalized terms used but not
defined herein shall have the meaning given thereto in the Services Agreement).

B.
The Parties desire to amend the Services Agreement to increase the G&A Expenses
Limit as provided for in Section 2.5 of the Services Agreement to account for
the sale of the Membership Interests in DCP Lucerne 1 Plant LLC and DCP Lucerne
2 Plant LLC in a Purchase and Sale Agreement dated as of February 25, 2014 from
Service Provider or one of its Affiliates to the Owner (the “PSA”) and the sale
of the Membership Interests in DCP SC Texas Holdings LLC, DCP Pipeline Holding
LLC and its 33.330% interest in DCP Southern Hills Pipeline, LLC from Service
Provider or one of its Affiliates to the Owner in a Contribution Agreement dated
as of February 25, 2014 (the “CA”) which are referred to together herein and in
Schedule A as “Project Onyx”.



FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which is
hereby acknowledge, the Parties hereby agree as follows:
1.
Services Agreement Schedule Amendment. Schedule A to the Services Agreement is
replaced with the Schedule A attached hereto as Attachment I.

2.
Acknowledgement. Except as amended hereby, the Services Agreement shall remain
in full force and effect as previously executed, and the Parties hereby ratify
the Services Agreement as amended hereby.



3.
Counterparts. This Amendment may be executed in one or more counterparts, all of
which shall be considered one and the same agreement, and shall become effective
when one or more counterparts have been signed by each of the Parties hereto and
delivered (including by facsimile) to the other Parties.




1



--------------------------------------------------------------------------------



EACH OF THE UNDERSIGNED, intending to be legally bound, has caused this
Amendment to be duly executed and delivered to be effective as of March 31,
2014, regardless of the actual date of execution of this Amendment.


DCP MIDSTREAM, LP


By: /s/ Brent L. Backes    
Name: Brent L. Backes
Title: Group Vice President, General Counsel & Corporate Secretary




DCP MIDSTREAM PARTNERS, LP
By: DCP MIDSTREAM GP, LP, its general partner
By: DCP MIDSTREAM GP, LLC, its general     partner
 

By: /s/ Michael S. Richards    
Name: Michael S. Richards
Title: Vice President, General Counsel & Secretary



Signature Page to Second Amendment to Services Agreement



--------------------------------------------------------------------------------



ATTACHMENT I




SCHEDULE A


G&A EXPENSES LIMIT






For 2014 the G&A Expenses Limit shall be $29,455,000 plus an additional
$14,950,000 per year for Project Onyx, pro-rated for the remainder of calendar
year 2014 from the Effective Date, as such term is defined in the PSA or CA.


